UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6274


IVAN BOSTON,

                    Plaintiff - Appellant,

             v.

WILLIAM BENNETT, D.D.S.; THOMAS KANE, Director of B.O.P.; MICHAEL
WEAVER, Health Service Administrator; TIFFANY SMITH, Chief Dentist;
REBECCA GROVE, Assistant Health Service Administrator,

                    Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia,
at Elkins. John Preston Bailey, District Judge. (2:17-cv-00015-JPB)


Submitted: July 18, 2019                                          Decided: July 22, 2019


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ivan Boston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ivan Boston appeals the district court’s order denying relief on his complaint filed

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971). The district court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended that relief be denied

and advised Boston that failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the recommendation.

      The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Boston

has waived appellate review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2